 1   Kavon Adli, California State Bar No. 203040
     Seth W. Wiener, California State Bar No. 203747
 2   Richard A. De Liberty, California State Bar No. 203754
     THE INTERNET LAW GROUP
 3   9107 Wilshire Boulevard, Suite 450
     Beverly Hills, CA 90210
 4   Telephone: (310) 910-1496
 5   Attorney for Defendant
     CRAFT&RIDE LLC
 6

 7                             UNITED STATES DISTRICT COURT
 8                            CENTRAL DISTRICT OF CALIFORNIA
 9                                   EASTERN DIVISION
10

11   FUTURE MOTION, INC., a Delaware                  Case No. 5:19-CV-00475-JFW-KK
     corporation,
12
                                                      STIPULATED PROTECTIVE ORDER
                        Plaintiff,
13
     vs.
14
     CRAFT&RIDE LLC, a California limited
15   liability company,
16                      Defendant.
17   1.      A.      PURPOSES AND LIMITATIONS
18           Discovery in this action is likely to involve production of confidential,
19   proprietary or private information for which special protection from public disclosure
20   and from use for any purpose other than prosecuting this litigation may be warranted.
21   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
22   Stipulated Protective Order. The parties acknowledge that this Order does not confer
23   blanket protections on all disclosures or responses to discovery and that the protection
24   it affords from public disclosure and use extends only to the limited information or
25   items that are entitled to confidential treatment under the applicable legal principles.
26           B.              GOOD CAUSE STATEMENT
27           This action is likely to involve proprietary and financial information for which
28   special protection from public disclosure and from use for any purpose other than


     Stipulated Protective Order
                                             Page 1
 1   prosecution of this action is warranted. Such confidential and proprietary materials and
 2   information consist of, among other things, confidential business or financial
 3   information, information regarding confidential business practices, or other confidential
 4   research, development, or commercial information (including information implicating
 5   privacy rights of non-public manner, and there is good cause why it should not be part
 6   of the public record of this case.
 7           C.      ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
 8           The parties further acknowledge, as set forth in Section 12.3, below, that this
 9   Stipulated Protective Order does not entitle them to file confidential information under
10   seal; Local Civil Rule 79-5 sets forth the procedures that must be followed and the
11   standards that will be applied when a party seeks permission from the court to file
12   material under seal. There is a strong presumption that the public has a right of access
13   to judicial proceedings and records in civil cases. In connection with non-dispositive
14   motions, good cause must be shown to support a filing under seal. See Kamakana v.
15   City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen.
16   Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
17   Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
18   require good cause showing), and a specific showing of good cause or compelling
19   reasons with proper evidentiary support and legal justification, must be made with
20   respect to Protected Material that a party seeks to file under seal. The parties’ mere
21   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
22   without the submission of competent evidence by declaration, establishing that the
23   material sought to be filed under seal qualifies as confidential, privileged, or otherwise
24   protectable—constitute good cause.
25           Further, if a party requests sealing related to a dispositive motion or trial, then
26   compelling reasons, not only good cause, for the sealing must be shown, and the relief
27   sought shall be narrowly tailored to serve the specific interest to be protected. See
28   Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item


     Stipulated Protective Order
                                             Page 2
 1   or type of information, document, or thing sought to be filed or introduced under seal in
 2   connection with a dispositive motion or trial, the party seeking protection must
 3   articulate compelling reasons, supported by specific facts and legal justification, for the
 4   requested sealing order. Again, competent evidence supporting the application to file
 5   documents under seal must be provided by declaration.
 6   Any document that is not confidential, privileged, or otherwise protectable in
 7   its entirety will not be filed under seal if the confidential portions can be redacted.
 8   If documents can be redacted, then a redacted version for public viewing, omitting
 9   only the confidential, privileged, or otherwise protectable portions of the document,
10   shall be filed. Any application that seeks to file documents under seal in their
11   entirety should include an explanation of why redaction is not feasible.
12   2.      DEFINITIONS
13           2.1     Action: Future Motion, Inc. v. Craft & Ride LLC, United States District
14   Court for the Central District of California, Case No. 5:19-CV-00475-JFW-KK.
15           2.2     Challenging Party: a Party or Non-Party that challenges the designation of
16   information or items under this Order.
17           2.3     “CONFIDENTIAL” Information or Items: information (regardless of how
18   it is generated, stored or maintained) or tangible things that qualify for protection under
19   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
20   Statement.
21           2.4     “HIGHLY       CONFIDENTIAL        --   ATTORNEYS’          EYES     ONLY”
22   Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
23   the disclosure of which to another Party or Non-Party would create a substantial risk of
24   serious harm that could not be avoided by less restrictive means.
25           2.5     Counsel: Outside Counsel of Record and House Counsel (as well as their
26   support staff).
27           2.6     Designating Party: a Party or Non-Party that designates information or
28   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”


     Stipulated Protective Order
                                              Page 3
 1           2.7     Disclosure or Discovery Material: all items or information, regardless of
 2   the medium or manner in which it is generated, stored, or maintained (including, among
 3   other things, testimony, transcripts, and tangible things), that are produced or generated
 4   in disclosures or responses to discovery in this matter.
 5           2.8     Expert: a person with specialized knowledge or experience in a matter
 6   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
 7   expert witness or as a consultant in this Action.
 8           2.9     House Counsel: attorneys who are employees of a party to this Action.
 9   House Counsel does not include Outside Counsel of Record or any other outside
10   counsel.
11           2.10 Non-Party: any natural person, partnership, corporation, association or
12   other legal entity not named as a Party to this action.
13           2.11 Outside Counsel of Record: attorneys who are not employees of a party to
14   this Action but are retained to represent or advise a party to this Action and have
15   appeared in this Action on behalf of that party or are affiliated with a law firm that has
16   appeared on behalf of that party, and includes support staff.
17           2.12 Party: any party to this Action, including all of its officers, directors,
18   employees, consultants, retained experts, and Outside Counsel of Record (and their
19   support staffs).
20           2.13 Producing Party: a Party or Non-Party that produces Disclosure or
21   Discovery Material in this Action.
22           2.14 Professional Vendors: persons or entities that provide litigation support
23   services (e.g., photocopying, videotaping, translating, preparing exhibits or
24   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
25   their employees and subcontractors.
26           2.14 Protected Material: any Disclosure or Discovery Material that is
27   designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
28   EYES ONLY.”


     Stipulated Protective Order
                                              Page 4
 1           2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
 2   from a Producing Party.
 3   3.      SCOPE
 4           The protections conferred by this Stipulation and Order cover not only Protected
 5   Material (as defined above), but also (1) any information copied or extracted from
 6   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
 7   Material; and (3) any testimony, conversations, or presentations by Parties or their
 8   Counsel that might reveal Protected Material. Any use of Protected Material at trial
 9   shall be governed by the orders of the trial judge. This Order does not govern the use of
10   Protected Material at trial.
11   4.      DURATION
12           Once a case proceeds to trial, information that was designated as
13   CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
14   an exhibit at trial becomes public and will be presumptively available to all members of
15   the public, including the press, unless compelling reasons supported by specific factual
16   findings to proceed otherwise are made to the trial judge in advance of the trial. See
17   Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
18   documents produced in discovery from “compelling reasons” standard when merits-
19   related documents are part of court record). Accordingly, the terms of this protective
20   order do not extend beyond the commencement of the trial.
21   5.      DESIGNATING PROTECTED MATERIAL
22           5.1     Exercise of Restraint and Care in Designating Material for Protection.
23   Each Party or Non-Party that designates information or items for protection under this
24   Order must take care to limit any such designation to specific material that qualifies
25   under the appropriate standards. The Designating Party must designate for protection
26   only those parts of material, documents, items or oral or written communications that
27   qualify so that other portions of the material, documents, items or communications for
28




     Stipulated Protective Order
                                             Page 5
 1   which protection is not warranted are not swept unjustifiably within the ambit of this
 2   Order.
 3           Mass, indiscriminate or routinized designations are prohibited. Designations that
 4   are shown to be clearly unjustified or that have been made for an improper purpose
 5   (e.g., to unnecessarily encumber the case development process or to impose
 6   unnecessary expenses and burdens on other parties) may expose the Designating Party
 7   to sanctions.
 8           If it comes to a Designating Party’s attention that information or items that it
 9   designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the inapplicable designation.
11           5.2     Manner and Timing of Designations. Except as otherwise provided in this
12   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13   or ordered, Disclosure or Discovery Material that qualifies for protection under this
14   Order must be clearly so designated before the material is disclosed or produced.
15   Designation in conformity with this Order requires:
16                   (a)     for information in documentary form (e.g., paper or electronic
17   documents, but excluding transcripts of depositions or other pretrial or trial
18   proceedings), that the Producing Party affix at a minimum, the legend
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
20   (hereinafter “CONFIDENTIAL legend”), to each page that contains protected material.
21   If only a portion of the material on a page qualifies for protection, the Producing Party
22   also must clearly identify the protected portion(s) (e.g., by making appropriate
23   markings in the margins).
24                   A Party or Non-Party that makes original documents available for
25   inspection need not designate them for protection until after the inspecting Party has
26   indicated which documents it would like copied and produced. During the inspection
27   and before the designation, all of the material made available for inspection shall be
28   deemed “CONFIDENTIAL.” After the inspecting Party has identified the documents it


     Stipulated Protective Order
                                              Page 6
 1   wants copied and produced, the Producing Party must determine which documents, or
 2   portions thereof, qualify for protection under this Order. Then, before producing the
 3   specified documents, the Producing Party must affix the “CONFIDENTIAL legend” to
 4   each page that contains Protected Material. If only a portion of the material on a page
 5   qualifies for protection, the Producing Party also must clearly identify the protected
 6   portion(s) (e.g., by making appropriate markings in the margins).
 7                   (b)     for testimony given in depositions that the Designating Party
 8   identifies the Disclosure or Discovery Material on the record, before the close of the
 9   deposition all protected testimony.
10                   (c)     for information produced in some form other than documentary and
11   for any other tangible items, that the Producing Party affix in a prominent place on the
12   exterior of the container or containers in which the information is stored the legend
13   “CONFIDENTIAL.” If only a portion or portions of the information warrants
14   protection, the Producing Party, to the extent practicable, shall identify the protected
15   portion(s).
16           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
17   failure to designate qualified information or items does not, standing alone, waive the
18   Designating Party’s right to secure protection under this Order for such material. Upon
19   timely correction of a designation, the Receiving Party must make reasonable efforts to
20   assure that the material is treated in accordance with the provisions of this Order.
21   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
22           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
23   designation of confidentiality at any time that is consistent with the Court’s Scheduling
24   Order.
25           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
26   resolution process under Local Rule 37-1 et seq.
27           6.3     Joint Stipulation. Any challenge submitted to the Court shall be via a joint
28   stipulation pursuant to Local Rule 37-2.


     Stipulated Protective Order
                                               Page 7
 1           6.4     The burden of persuasion in any such challenge proceeding shall be on the
 2   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
 3   to harass or impose unnecessary expenses and burdens on other parties) may expose the
 4   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
 5   the confidentiality designation, all parties shall continue to afford the material in
 6   question the level of protection to which it is entitled under the Producing Party’s
 7   designation until the Court rules on the challenge.
 8   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
 9           7.1     Basic Principles. A Receiving Party may use Protected Material that is
10   disclosed or produced by another Party or by a Non-Party in connection with this
11   Action only for prosecuting, defending or attempting to settle this Action. Such
12   protected Material may be disclosed only to the categories of persons and under the
13   conditions described in this Order. When the Action has been terminated, a Receiving
14   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
15   Protected Material must be stored and maintained by a Receiving Party at a location
16   and in a secure manner that ensures that access is limited to the persons authorized
17   under this Order.
18           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
19   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
20   may disclose any information or item designated “CONFIDENTIAL” only to:
21                   (a)     the Receiving Party’s Outside Counsel of Record in this Action, as
22   well as employees of said Outside Counsel of Record to whom it is reasonably
23   necessary to disclose the information for this Action;
24                   (b)     the officers, directors, and employees (including House Counsel) of
25   the Receiving Party to whom disclosure is reasonably necessary for this Action;
26                   (c)     Experts (as defined in this Order) of the Receiving Party to whom
27   disclosure is reasonably necessary for this Action and who have signed the
28   “Acknowledgment and Agreement to Be Bound” (Exhibit A);


     Stipulated Protective Order
                                                Page 8
 1                   (d)     the court and its personnel;
 2                   (e)     court reporters and their staff;
 3                   (f)     professional jury or trial consultants, mock jurors, and Professional
 4   Vendors to whom disclosure is reasonably necessary for this Action and who have
 5   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 6                   (g)     the author or recipient of a document containing the information or
 7   a custodian or other person who otherwise possessed or knew the information;
 8                   (h)     during their depositions, witnesses, and attorneys for witnesses, in
 9   the Action to whom disclosure is reasonably necessary provided: (1) the deposing party
10   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
11   not be permitted to keep any confidential information unless they sign the
12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed
13   by the Designating Party or ordered by the court. Pages of transcribed deposition
14   testimony or exhibits to depositions that reveal Protected Material may be separately
15   bound by the court reporter and may not be disclosed to anyone except as permitted
16   under this Stipulated Protective Order; and (i) any mediator or settlement officer, and
17   their supporting personnel, mutually agreed upon by any of the parties engaged in
18   settlement discussions.
19   7.3     Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY”
20   Information or Items.
21           Unless otherwise ordered by the court or permitted in writing by the Designating
22   Party, a Receiving Party may disclose any information or item designated “HIGHLY
23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:
24           (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to
26   disclose the information for this Action;
27

28




     Stipulated Protective Order
                                                 Page 9
 1           (b)     Experts (as defined in this Order) of the Receiving Party to whom
 2   disclosure is reasonably necessary for this Action and who have signed the
 3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 4           (c)     the court and its personnel;
 5           (d)     private court reporters and their staff to whom disclosure is reasonably
 6   necessary for this Action and who have signed the “Acknowledgment and Agreement
 7   to Be Bound” (Exhibit A);
 8           (e)     professional jury or trial consultants, mock jurors, and Professional
 9   Vendors to whom disclosure is reasonably necessary for this Action and who have
10   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11           (f)     the author or recipient of a document containing the information or a
12   custodian or other person who otherwise possessed or knew the information; and
13           (g)     any mediator or settlement officer, and their supporting personnel,
14   mutually agreed upon by any of the parties engaged in settlement discussions.
15   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
16           OTHER LITIGATION
17        If a Party is served with a subpoena or a court order issued in other litigation that
18   compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,”
20   that Party must:
21           (a)     promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order;
23           (b)     promptly notify in writing the party who caused the subpoena or order to
24   issue in the other litigation that some or all of the material covered by the subpoena or
25   order is subject to this Protective Order. Such notification shall include a copy of this
26   Stipulated Protective Order; and
27           (c)     cooperate with respect to all reasonable procedures sought to be pursued
28   by the Designating Party whose Protected Material may be affected. If the Designating


     Stipulated Protective Order
                                               Page 10
 1   Party timely seeks a protective order, the Party served with the subpoena or court order
 2   shall not produce any information designated in this action as “CONFIDENTIAL” or
 3   “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY,” before a determination
 4   by the court from which the subpoena or order issued, unless the Party has obtained the
 5   Designating Party’s permission. The Designating Party shall bear the burden and
 6   expense of seeking protection in that court of its confidential material and nothing in
 7   these provisions should be construed as authorizing or encouraging a Receiving Party
 8   in this Action to disobey a lawful directive from another court.
 9   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
10           IN THIS LITIGATION
11           (a)     The terms of this Order are applicable to information produced by a Non-
12   Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
13   CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
14   Non-Parties in connection with this litigation is protected by the remedies and relief
15   provided by this Order. Nothing in these provisions should be construed as prohibiting
16   a Non-Party from seeking additional protections.
17           (b)     In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s confidential
20   information, then the Party shall:
21                   (1)     promptly notify in writing the Requesting Party and the Non-Party
22   that some or all of the information requested is subject to a confidentiality agreement
23   with a Non-Party;
24                   (2)     promptly provide the Non-Party with a copy of the Stipulated
25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
26   specific description of the information requested; and
27                   (3)     make the information requested available for inspection by the Non-
28   Party, if requested.


     Stipulated Protective Order
                                               Page 11
 1           (c)     If the Non-Party fails to seek a protective order from this court within 14
 2   days of receiving the notice and accompanying information, the Receiving Party may
 3   produce the Non-Party’s confidential information responsive to the discovery request.
 4   If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
 5   any information in its possession or control that is subject to the confidentiality
 6   agreement with the Non-Party before a determination by the court. Absent a court order
 7   to the contrary, the Non-Party shall bear the burden and expense of seeking protection
 8   in this court of its Protected Material.
 9   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
10           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
11   Protected Material to any person or in any circumstance not authorized under this
12   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
13   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
14   all unauthorized copies of the Protected Material, (c) inform the person or persons to
15   whom unauthorized disclosures were made of all the terms of this Order, and (d)
16   request such person or persons to execute the “Acknowledgment and Agreement to Be
17   Bound” that is attached hereto as Exhibit A.
18   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
19           PROTECTED MATERIAL
20   When a Producing Party gives notice to Receiving Parties that certain inadvertently
21   produced material is subject to a claim of privilege or other protection, the obligations
22   of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
23   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
24   established in an e-discovery order that provides for production without prior privilege
25   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties
26   reach an agreement on the effect of disclosure of a communication or information
27   covered by the attorney-client privilege or work product protection, the parties may
28   incorporate their agreement in the stipulated protective order submitted to the court.


     Stipulated Protective Order
                                                Page 12
 1   12.     MISCELLANEOUS
 2           12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 3   person to seek its modification by the Court in the future.
 4           12.2 Right to Assert Other Objections. By stipulating to the entry of this
 5   Protective Order, no Party waives any right it otherwise would have to object to
 6   disclosing or producing any information or item on any ground not addressed in this
 7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
 8   ground to use in evidence of any of the material covered by this Protective Order.
 9           12.3 Filing Protected Material. A Party that seeks to file under seal any
10   Protected Material must comply with Local Civil Rule 79-5. Protected Material may
11   only be filed under seal pursuant to a court order authorizing the sealing of the specific
12   Protected Material at issue. If a Party’s request to file Protected Material under seal is
13   denied by the court, then the Receiving Party may file the information in the public
14   record unless otherwise instructed by the court.
15   13.     FINAL DISPOSITION
16           After the final disposition of this Action, as defined in paragraph 4, within 60
17   days of a written request by the Designating Party, each Receiving Party must return all
18   Protected Material to the Producing Party or destroy such material. As used in this
19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
20   summaries, and any other format reproducing or capturing any of the Protected
21   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
22   must submit a written certification to the Producing Party (and, if not the same person
23   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
24   category, where appropriate) all the Protected Material that was returned or destroyed
25   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
26   compilations, summaries or any other format reproducing or capturing any of the
27   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
28   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,


     Stipulated Protective Order
                                            Page 13
 1   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 2   work product, and consultant and expert work product, even if such materials contain
 3   Protected Material. Any such archival copies that contain or constitute Protected
 4   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
 5   14.     VIOLATION
 6           Any violation of this Order may be punished by appropriate measures including,
 7   without limitation, contempt proceedings and/or monetary sanctions.
 8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 9
     Dated: May 28, 2019                             KOLITCH ROMANO
10

11

12
                                           By: _____________________________
                                                 Shawn Kolitch
13                                               Attorneys for Plaintiff
14
                                                 Future Motion, Inc.

15   Dated: May 28, 2019                             THE INTERNET LAW GROUP
16

17
                                           By: _____________________________
18                                               Seth W. Wiener
19                                               Attorneys for Defendant
                                                 CRAFT&RIDE LLC
20

21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
     DATED: May 28, 2019
23

24

25   _____________________________________
26
     HON. KENLY KIYA KATO
     United States Magistrate Judge
27

28




     Stipulated Protective Order
                                           Page 14
 1

 2                                           EXHIBIT A
 3                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4   I, _____________________________ [print or type full name], of _________________
 5   [print or type full address], declare under penalty of perjury that I have read in its
 6   entirety and understand the Stipulated Protective Order that was issued by the United
 7   States District Court for the Central District of California on [date] in the case of Future
 8   Motion, Inc. v. Craft & Ride LLC, Case No. 5:19-CV-00475-JFW-KK. I agree to
 9   comply with and to be bound by all the terms of this Stipulated Protective Order and I
10   understand and acknowledge that failure to so comply could expose me to sanctions and
11   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
12   manner any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14           I further agree to submit to the jurisdiction of the United States District Court for
15   the Central District of California for enforcing the terms of this Stipulated Protective
16   Order, even if such enforcement proceedings occur after termination of this action.
17           I hereby appoint __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26

27

28




     Stipulated Protective Order
                                              Page 15
     Kavon Adli, California State Bar No. 203040
 1   Seth W. Wiener, California State Bar No. 203747
     THE INTERNET LAW GROUP
 2   9107 Wilshire Boulevard, Suite 450
     Beverly Hills, CA 90210
 3   Telephone: (310) 910-1496
 4   Attorney for Defendant
     CRAFT&RIDE LLC
 5

 6                             UNITED STATES DISTRICT COURT
 7                            CENTRAL DISTRICT OF CALIFORNIA
 8                                   EASTERN DIVISION
 9

10   FUTURE MOTION, INC., a Delaware             Case No. 5:19-CV-00475
     corporation,
11
                                                 PROOF OF SERVICE
                        Plaintiff,
12
     vs.
13
     CRAFT&RIDE LLC, a California limited
14   liability company,
15                      Defendant.
16
     I, the undersigned, hereby certify that I am a citizen of the United States, over the age
17
     of 18 years, and am not a party to the within action. I am employed in the City and
     County of Contra Costa, California, and my business address is 609 Karina Court, San
18   Ramon, CA 94582. On the date listed below, following ordinary business practice, I
     served a true and correct copy of the following document:
19        STIPULATED PROTECTIVE ORDER
     [X] ELECTRONICALLY: I caused a true and correct copy thereof to be
20   electronically filed using the Court’s Electronic Court Filing (“ECF”) System and
     served was completed by electronic means by transmittal of a Notice of Electronic
21   Filing on the registered participants of the ECF System.
     I declare under penalty of perjury under the laws of the United States of America that
22   the foregoing is true and correct and that this Proof of Service was executed on May 28,
     2019 at San Ramon, California.
23

24

25                                                   Seth W. Wiener
26

27

28




     Stipulated Protective Order
                                           Page 16
